TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00490-CV



                                    Melanie C. Jeanes, Appellant

                                                  v.

Sigma Phi Epsilon Fraternity, Inc. (National); The University of Texas Sig Ep Foundation;
  Shale Gulbas; and the Sigma Phi Epsilon Fraternity (Texas Alpha Chapter), Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-14-001331, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due on January 7, 2015. On January 22, 2015, this Court notified

appellant that her brief was overdue and that a failure to respond by February 2, 2015, would result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a); 42.3(b).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: February 20, 2015